AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                Page 1 oft



                                         UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                                 JUDGMENT IN A CRIMINAL CASE
                                           V.                                                                 (For Offenses Committed On or After November l, 1987)


                        JOSE MANUEL                                                                           Case Number: 19CR2975-FAG
                     CARDENAS-SANCHEZ
                                                                                                              FEDERAL DEFENDERS
                                                                                                              Defendant's Attorney


REGISTRATION NO. 75855298
THE DEFENDANT:
 IZl pleaded guilty to count(s) I of the Superseding Information (Misdemeanor)
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                            Count Number(s)
8:1325                             IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                                     I


 D The defendant has been found not guilty on count(s)
                                                                                                         ---~---------------
 IZI Count(s) UNDERLYING                                                                                    dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                               TIME SERVED
 IZl Assessment: $ 10 WANED
 IZl Fine: WANED
  •
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                            9/16/2019
                                                                                                            Date of Imposition                tence
                                               FILEL
                                         I       SEP 1,.~-~20~~
                                      CLERK. u.S, D1STHICT COURT
                               ~auTH!:"R"-l DISTHIC.,. ()F CtlLIFORNIA
                                                                                                                                     . GOSSETT III
                                                                                                                                     MAGISTRATE JUDGE
                               ~      ~                         oErUTY
                              _,b Y_,,,_ --~--~ ~,,._. .,_ .... _.... _, ___ •---- ,•.,. ,....... ----
